Citation Nr: 0015523	
Decision Date: 06/13/00    Archive Date: 06/22/00

DOCKET NO.  98-20 050	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES


1.  Entitlement to an evaluation in excess of 10 percent for 
residuals of a right tibia fracture.  

2.  Entitlement to an evaluation in excess of 10 percent for 
residuals of a left cornea injury.  

REPRESENTATION

Appellant represented by:	Fleet Reserve Association


ATTORNEY FOR THE BOARD

M. Taylor, Associate Counsel



INTRODUCTION

The veteran had 19 years and eight months of active service, 
to include the periods from January 1946 to December 1947, 
June 1951 to August 1966 and November 1966 to August 1969.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an October 1998 rating decision from the 
Boise, Idaho, Department of Veterans Affairs (VA) Regional 
Office (RO).  

In March 2000, the veteran submitted to the Board a letter 
from a private optometrist, dated in February 2000, showing 
that, as of that month, the veteran's corrected visual acuity 
was 20/25 in the left eye and 20/20 in the right.  Inasmuch 
as that evidence would support only a zero percent rating 
(see 38 C.F.R. § 4.84a, Table V (1999)), it is not relevant 
to the issue of entitlement to a rating higher than 10 
percent and the case does not have to be remanded to the RO 
for initial consideration of the additional evidence.   

In a rating decision dated in October 1998, the RO denied 
service connection for a left leg disorder and residuals of 
exposure to Agent Orange.  As the veteran did not file a 
Notice of Disagreement in regard to those issues, that 
decision is final.   38 C.F.R § 20.302(a).  

The Board further notes that the RO, in a rating decision 
dated in July 1999, granted service connection for bilateral 
hearing loss and assigned a zero percent evaluation.  The 
veteran has not appealed that decision.   


FINDINGS OF FACT

1.  The residuals of the service-connected tibia and fibula 
fracture have consisted of some pain and tenderness in the 
area of the fracture (at the distal third of the leg) during 
prolonged exposure to cold weather; the knee is stable; the 
ankle has full, painless range of motion; and the knee has 
essentially full range of motion with any slight limitation 
of extension and any pain attributed to nonservice-connected 
chondromalacia.  The service-connected fracture results in no 
more than a slight right ankle or knee disability, without 
competent evidence of arthritis or objective evidence of 
nonunion or malunion, or other additional functional 
impairment.  

2.  The competent evidence shows that since March 1998 the 
veteran's corrected visual acuity has been no worse than 
20/100 in the left eye and 20/25 in the right eye, with 
current corrected visual acuity of at least 20/60 in the left 
eye and 20/25 in the right eye.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for residuals of a right tibia fracture have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 4.71a, 
Diagnostic Code 5299-5262 (1999).

2.  The criteria for an evaluation in excess of 10 percent 
for residuals of a left cornea injury have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.3, 4.7, 
4.84a, Diagnostic Code 6099-6079 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Residuals of right tibia fracture

Service medical records show that in July 1960, the veteran 
fractured his right tibia and fibula while riding a bull in a 
rodeo contest, when his leg got caught between the bull and 
the fence.  The fracture was at the junction of the middle 
and distal thirds.  He was treated initially with open 
reduction and fixation with four screws and placed in a long-
leg cast.  In February 1961, X-ray examination revealed what 
was thought to be a non-united fracture and the veteran was 
transferred to a hospital for further treatment.  X-ray 
examination revealed fixation of a fracture at the junction 
of the distal and middle thirds with a large butterfly 
fragment, which had been fixed with four screws.  The veteran 
was discharged for temporary duty, with full weight-bearing 
status as tolerated.  The veteran underwent physical therapy 
for several months.  X-ray examination in May 1961 showed a 
healed fracture.  At the time of a pre-retirement examination 
in May 1969, the veteran reported occasional aching and 
swelling in the right knee and in the lateral thigh after 
prolonged walking or activity.  Physical examination showed 
the veteran had full range of motion of the knee.  Ankle 
dorsiflexion was limited to 10 degrees and plantar flexion 
was normal.  X-ray examination showed a well-healed and 
aligned fracture of the right tibia with internal screws.  
The impression was fit for duty.  

Private treatment records, dated in December 1997, show the 
veteran was admitted to the emergency room with unstable 
angina.  The veteran reported that he was status post right 
leg fracture.  The records reflect that he had undergone 
angioplasty of his right femoral artery secondary to 
peripheral vascular disease of the right leg resulting in 
numbness and burning in 1995.  Physical examination of the 
extremities disclosed no edema, clubbing or cyanosis.  The 
veteran had 2+ dorsalis pedis and posterior tibial and radial 
pulses, bilaterally.  

In his application for service connection, dated in January 
1998, the veteran indicated that he had injured his right 
shin during service, and as a result, had had secondary right 
knee pain, arthritis, and functional loss.  

The veteran presented for a VA examination in September 1998.  
He reported intermittent pain primarily in the right knee, 
easily aggravated by exposure to cold weather.  He denied any 
symptoms at the site of the tibial fracture, except during 
prolonged exposure to cold weather when the area over the 
fracture became moderately painful.  The veteran stated that 
when his leg warmed up, the pain entirely disappeared.  
Physical examination of the right knee and right lower leg 
revealed an 18 cm. longitudinal scar, which was well-healed, 
extending over the medial right lower leg to 3 cm. above the 
medial malleolus of the right ankle.  There was no palpable 
edema noted over the leg or ankle, and no tenderness over the 
scar.  The examiner indicated that the veteran had multiple 
spider varicosities of telangiectasia involving the ankle and 
lower leg just above the right ankle.  The range of motion of 
the ankle was adequate and painless with 20 degrees 
dorsiflexion and 45 degrees plantar flexion.  The pedal 
pulses were equal and adequate, bilaterally.  Examination of 
the right knee revealed no obvious bony deformity or palpable 
tenderness.  The mid-patella circumference was 36 cm., 
bilaterally, and the median parapatellar depression was 
intact indicating no effusion.  The examiner noted that 
flexion was adequate and painless at 140 degrees "with full 
extension to zero degrees; is lacking from 3 to 5 degrees."  
The knee was stable without any subluxation or lateral or 
medial instability on valgus or varus stress.  The examiner 
noted grade 2 subpatellar crepitation on "full flexion" and 
"full extension" of the right knee.  The diagnoses were 
status post tibial fracture, lower one third of the right 
tibia with open reduction and internal fixation, asymptomatic 
except during prolonged exposure to cold weather when the 
area of the fracture would become somewhat tender and 
painful, and chondromalacia patella grade 2 of the right knee 
with recurrent pain and minimally reduced range of motion 
(full extension).  

In his substantive appeal, VA Form 9, the veteran indicated 
that he had right knee and ankle pain.  He stated that his 
right knee had given out on him and that he had fallen down.  

Residuals of left cornea injury 

Service medical records show that the veteran was noted to 
have hyperopic error of refraction in his left eye when he 
entered service that was correctable to 20/20 vision. He was 
hospitalized in January 1954 for removal of a foreign body 
from the cornea of his left eye.  The records indicate that 
he incurred the foreign body while building a platform in 
alert training.  The following month, the eye was noted to be 
normal.  

Outpatient treatment records from the Idaho Eye Center 
indicate that at the time of cataract surgery in March 1998, 
the veteran's visual acuity, corrected, was 20/100 in the 
left eye and 20/25 in the right eye.  By letter dated in 
August 1998, the physician who performed the surgery stated 
that examination in May 1998 showed the veteran's visual 
acuity, corrected, was 20/20 in both eyes, with a small 
spectacle correction.  He noted that visual fields were also 
within normal limits.  

On VA examination in October 1998, the veteran reported that 
he had sustained an eye injury during service in 1953 when a 
50-caliber gun exploded, hitting his left eye and face.  The 
veteran indicated that since the injury, vision in his left 
eye had been worse than in his right eye and that vision in 
his left eye had worsened.  The examiner noted that the 
veteran did not complain of diplopia.  Examination showed 
visual acuity was 20/60 in the left eye, by pinhole with 
glasses, and 20/25 in the right eye, corrected.  The 
diagnosis was history of previous left eye injury.  The 
examiner noted that the left eye appeared to be stable.  The 
examiner opined that the decrease in visual acuity of the 
left eye might be due, in part, to age-related macular 
degeneration, previous trauma, a need for a new prescription, 
or a combination of all of the above.  


Criteria

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1 (1999).  

In Fenderson v. West, 12 Vet. App. 119 (1999), the United 
States Court of Appeals for Veterans Claims (Court) held that 
evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  
Fenderson, at 121; Cf. Francisco v. Brown, 7 Vet. App. 55, 58 
(1994) (where entitlement to compensation has been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
concern).  In that decision, the Court also discussed the 
concept of the "staging" of ratings, finding that, in cases 
where an initially assigned disability evaluation has been 
disagreed with, it was possible for a veteran to be awarded 
separate percentage evaluations for separate periods based on 
the facts found during the appeal period.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25.  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is prohibited.  38 C.F.R. § 4.14 (1999).  

The Court has held that a veteran may not be compensated 
twice for the same symptomatology as "such a result would 
overcompensate the claimant for the actual impairment of his 
earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 
(1993).  This would result in pyramiding, contrary to the 
provisions of 38 C.F.R. § 4.14.  The Court has acknowledged, 
however, that when a veteran has separate and distinct 
manifestations attributable to the same injury, he should be 
compensated under different diagnostic codes.  Esteban v. 
Brown, 6 Vet.  App. 259 (1994); Fanning v. Brown, 4 Vet. 
App. 225 (1993).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
veteran undertaking the motion.  38 C.F.R. § 4.40 (1999).

The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45 (1999).  

The intent of the rating schedule is to recognize painful 
motion with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  The joints should be tested for pain 
on both active and passive motion, in weight-bearing and 
nonweight-bearing and, if possible, with the range of the 
opposite undamaged joint.  38 C.F.R. § 4.59 (1999).

The Court has held that functional loss, supported by 
adequate pathology and evidenced by visible behavior of the 
veteran undertaking the motion, is recognized as resulting in 
disability.  DeLuca v. Brown, 8 Vet. App. 202 (1995); 
38 C.F.R. §§ 4.10, 4.40, 4.45 (1999).

The Rating Schedule provides a ten percent rating for 
malunion of the tibia and fibula with slight knee or ankle 
disability, a twenty percent rating where there is moderate 
knee or ankle disability and a thirty percent rating where 
there is marked knee or ankle disability.  See 38 C.F.R. § 
4.71a, Diagnostic Code 5262 (1999).

The Rating Schedule provides a ten percent evaluation for 
moderate limitation of motion of the ankle and a twenty 
percent rating for marked limitation of motion.  See 38 
C.F.R. § 4.71a, Diagnostic Code 5271 (1999).  

Full range of ankle motion is from 20 degrees dorsiflexion to 
45 degrees plantar flexion.  38 C.F.R. § 4.71, Plate II 
(1999). 

Full range of motion in the knee is from 0 degrees extension 
to 140 degrees flexion.  38 C.F.R. § 4.71, Plate II (1999). 

The Rating Schedule provides a zero percent evaluation for 
extension of the leg limited to 5 degrees.  A compensable 
rating is assigned for limitation of extension of the leg 
when extension is limited to 10 degrees (10 percent), 15 
degrees (20 percent), 20 degrees (30 percent), 30 degrees (40 
percent) or 45 degrees (50 percent).  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5261 (1999).  

A zero percent rating is warranted for limitation of flexion 
of the leg when flexion is limited to 60 degrees and 
compensable ratings when flexion is limited to 45 degrees (10 
percent), 30 degrees (20 percent), or 15 degrees (30 
percent).  See 38 C.F.R. § 4.71a, Diagnostic Code 5260 
(1999).

Recurrent subluxation or lateral instability of the knee 
warrants a 10 percent evaluation if slight, 20 percent if 
moderate and 30 percent if severe.  38 C.F.R. § 4.71a, 
Diagnostic Code 5257.  

The best distant vision obtainable after best correction by 
glasses will be the basis of rating visual acuity, except in 
cases of keratoconus in which contact lenses are medically 
required.  38 C.F.R. § 4.75 (1999).  

Vision of 20/40 in each eye warrants a zero percent rating.  
Vision of 20/100 in one eye with vision of 20/40 or better in 
the other eye warrants a 10 percent evaluation.  Vision of 
20/200 in one eye with vision of 20/40 or better in the other 
eye warrants a 20 percent evaluation.  Complete blindness in 
one eye, with only light perception, where visual acuity in 
the other eye is 20/40 or better, is 30 percent disabling.  
38 C.F.R. § 4.84a, Diagnostic Codes 6070, 6077, 6079.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt 
doctrine in resolving each such issue shall be given to the 
veteran.  38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 
3.102 and 4.3 (1999).

Analysis

In general, allegations of increased disability are 
sufficient to establish well-grounded claims seeking 
increased ratings.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  In the instant case, there is no indication that 
there are additional records, which have not been obtained 
and would be pertinent to the present claim.  The veteran has 
been examined by VA and has been afforded opportunity to 
present evidence and argument in support of his claim.  Thus, 
no further development is required in order to comply with 
VA's duty to assist mandated by 38 U.S.C.A. § 5107(a).

In this case, the veteran has appealed the initial rating 
assigned for residuals of a right tibia fracture and for 
residuals of an injury to the left cornea.  Therefore, 
consideration of the claim for higher ratings will be based 
on the totality of the evidence, without predominant focus on 
the recent evidence of record.  

Residuals of right tibia fracture

The veteran's right leg disability is currently evaluated as 
10 percent disabling under Diagnostic Code 5299-5262.  38 
C.F.R. § 4.27 (1999) provides that unlisted disabilities 
requiring rating by analogy will be coded with the first two 
numbers of the schedule provisions for the most closely 
related body part and "99."  Hyphenated diagnostic codes 
are used when a rating under one diagnostic code requires use 
of an additional diagnostic code to identify the basis for 
the evaluation assigned.  The additional code is shown after 
a hyphen.

The veteran contends that a higher evaluation is warranted as 
he experiences right knee pain, arthritis and functional 
loss.  

As set out above, Diagnostic Code 5262 provides for 
disability evaluations based on impairment of the tibia and 
fibula.  To warrant a 20 percent rating under that code there 
must malunion with moderate knee or ankle disability.  In 
this case, the evidence does not show malunion or more than 
slight ankle or knee disability.  The VA examination report, 
dated in September 1998, reflects that range of motion of the 
ankle was full (from 45 degrees of dorsiflexion to 20 degrees 
of plantar flexion) and painless.  No disability of the ankle 
was noted.  The right knee had no obvious bony deformity or 
palpable tenderness and it could be flexed without pain to 
140 degrees, which is full flexion.  Extension was reported 
as full and to zero degrees, but the examiner also stated 
that three to five degrees were lacking.  However, he appears 
to have attributed the minimal loss to chondromalacia rather 
than the fracture and there is no medical opinion relating 
chondromalacia to the service-connected fracture or otherwise 
relating it to service.  Despite the veteran's contention 
that his knee gives out on him, the examiner found that the 
knee was completely stable, noting that there was no 
subluxation or lateral or medial instability on varus or 
valgus testing.  In fact, the only abnormality mentioned was 
crepitance on full flexion and full extension of the knee.  
The examiner concluded that, in regard to the old fracture, 
the veteran was asymptomatic, except during prolonged 
exposure to cold weather when the fracture area would become 
somewhat tender and painful.  Thus, more than a 10 percent 
evaluation under Diagnostic Code 5262 is not warranted for 
the residuals of the fracture.  The examiner also diagnosed 
chondromalacia of the right knee with recurrent pain and 
minimally reduced extension, but such was listed as a 
separate diagnosis and was not linked to the fracture by the 
examiner.  

In Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Court 
set out that VA rating evaluation should include 
consideration of potentially applicable rating criteria, even 
when not raised by the veteran.  Also, the Board notes that 
the assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case."  
Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic 
code may be more appropriate than another based on such 
factors as an individual's relevant medical history, the 
current diagnosis, and demonstrated symptomatology.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  Thus, in 
this case, the Board has considered whether another rating 
code is "more appropriate" than the one used by the RO.  
See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  

In considering application of other diagnostic codes, the 
Board first notes that although the veteran claims he has 
arthritis, there are no medical findings which show arthritis 
of the knee or ankle.  The veteran, as a lay person, is not 
competent to render a diagnosis of arthritis.  Moreover, the 
competent medical evidence does not link the slight 
limitation of extension to the service-connected fracture 
but, rather, to the nonservice-connected chondromalacia.  
Thus the evidence does not show that the veteran's fracture 
residuals warrant a higher evaluation under Diagnostic Codes 
5260, 5261, supra.  Finally, the veteran has not demonstrated 
any objective evidence of right knee instability due to the 
fracture to warrant consideration of 38 C.F.R. § 4.71a, 
Diagnostic Code 5257.  In fact the knee was found to be 
entirely stable on the VA examination.  The Board has 
carefully reviewed 38 C.F.R. Part 4, but finds no diagnostic 
code more appropriate than Diagnostic Code 5262 for rating 
the veteran's disability.

Finally, the Board notes that the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (hereinafter, 
"the Court") in DeLuca v. Brown, 8 Vet. App. 202 (1995), 
held that where evaluation is based on limitation of motion, 
the question of whether pain and functional loss are 
additionally disabling must be considered.  
See 38 C.F.R. §§ 4.40, 4.45, 4.59.  Here, the minimal 
limitation of motion was attributed to a nonservice-connected 
knee problem and no painful joint motions are shown to be a 
manifestation of the service-connected fracture.  Thus, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45, with respect to 
pain, do not apply.  See Johnson v. Brown, 9 Vet. App. 7, 11 
(1996).   

Additionally, the Board does not find that consideration of 
an extraschedular rating under the provisions of 
38 C.F.R. § 3.321(b)(1) (1999) is in order.  The evidence in 
this case fails to show that the condition of the veteran's 
lower right extremity, in and of itself, now causes or has in 
the past caused marked interference with his employment, or 
that such has in the past or now requires frequent periods of 
hospitalization rendering impractical the use of the regular 
schedular standards.  Id.  In fact, at the time of 
examination in September 1998, the VA examiner noted that the 
veteran's right leg fracture residuals were asymptomatic 
except during periods of cold weather.  

Residuals of left cornea injury

The service-connected residuals of a left cornea injury are 
rated based on impairment of visual acuity and are assigned a 
10 percent evaluation under Diagnostic Code 6099-6079.  
Although the veteran has reported that the visual deficit in 
his left eye had increased, there is no evidence indicating 
that his decreased vision meets the criteria for a rating in 
excess of 10 percent.  In fact, VA examination in October 
1998 shows the veteran's visual acuity had improved to 20/60, 
corrected, in the left eye from earlier findings in March 
1998 showing his corrected acuity was 20/100 in the left eye.  
Further, while the VA examiner commented that the decrease in 
visual acuity of the left eye might be due, in part, to 
previous trauma, it could also be due to age-related macular 
degeneration, a need for a new prescription or a combination 
of all of the above.  In any case, the veteran's corrected 
visual acuity was 20/60 in the left eye and 20/25 in the 
right eye and visual fields were normal.  Additionally, the 
veteran's own doctor, who performed cataract surgery on the 
veteran, reported that the veteran's acuity was 20/20 in both 
eyes with correction and that visual fields were normal.  
(There is no competent evidence linking the cataract surgery 
to the service-connected injury.)  

Based on the above, the veteran's service-connected vision 
problem does not currently warrant an increased rating.  He 
would have to have worse than 20/100 central visual acuity, 
with correction, in the left eye to meet the schedular 
requirements for a 20 percent rating.  However, he has had 
20/100 in the left eye with 20/25 in the right eye corrected 
distant vision or better since January 1998, which is the 
earliest post-service medical evidence of his vision.  
38 C.F.R. § 4.84a, Diagnostic Code 6079.  As there is no 
probative evidence of additional eye defect, to include 
cosmetic disfigurement of the eye, diplopia, or other eye 
abnormality residual to the service-connected injury, 
consideration of other diagnostic codes would not result in 
the assignment of an increased evaluation.  


Other Considerations

In Fenderson v. West, 12 Vet. App. 119 (1999), the United 
States Court of Appeals for Veterans Claims (Court) held that 
evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  
Fenderson, at 121; Cf. Francisco v. Brown, 7 Vet. App. 55, 58 
(1994) (where entitlement to compensation has been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
concern).  In Fenderson, the Court also discussed the concept 
of the "staging" of ratings, finding that, in cases where 
an initially assigned disability evaluation has been 
disagreed with, it is possible for a veteran to be awarded 
separate percentage evaluations for separate periods based on 
the facts found during the appeal period.  Although the Board 
has considered the evidence for the entire appeal period and 
all potentially applicable diagnostic codes, an increased 
evaluation is not warranted in this case for either residuals 
of a right tibia fracture or residuals of a left cornea 
injury at any time during the period under consideration.  


ORDER

An evaluation in excess of 10 percent for service-connected 
residuals of a right tibia fracture is denied.

An evaluation in excess of 10 percent for service-connected 
residuals of a left cornea injury is denied.



		
	JANE E. SHARP
	Member, Board of Veterans' Appeals

 



